ORDER

PER CURIAM.
Dominique Johnson appeals from the judgment entered upon a jury’s verdict convicting him of first-degree robbery, section 569.020, RSMo (2000), and armed criminal action, section 571.015, RSMo (2000). On appeal, Johnson contends the trial court plainly erred in failing to: (1) *915redact from the evidence submitted to the jury references to an additional robbery in a tape of the police interrogation of Defendant and (2) read Jury Instructions Nos. 1 and 2 at the commencement of trial. We find no plain error and affirm.
No jurisprudential purpose would be served by a written opinion. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).